UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 15-6463


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JONATHAN JORDAN,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    James C. Fox, Senior
District Judge. (5:09-cr-00104-F-2; 5:12-cv-00092-F)


Submitted:   July 21, 2015                 Decided:   July 24, 2015


Before WILKINSON and MOTZ, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jonathan Jordan, Appellant Pro Se. Eric David Goulian, Seth Morgan
Wood, OFFICE OF THE UNITED STATES ATTORNEY, Edward D. Gray,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Jonathan Jordan seeks to appeal the district court’s order

accepting     the    recommendation     of   the   magistrate       judge   and

dismissing his 28 U.S.C. § 2255 (2012) motion.            The order is not

appealable unless a circuit justice or judge issues a certificate

of appealability.        See 28 U.S.C. § 2253(c)(1)(B) (2012).                A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                   28 U.S.C.

§ 2253(c)(2) (2012).

     When   the     district   court   denies   relief   on   the   merits,   a

prisoner satisfies this standard by demonstrating that reasonable

jurists would find that the district court’s assessment of the

constitutional claims is debatable or wrong.             Slack v. McDaniel,

529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S. 322,

336-38 (2003). When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                Slack,
529 U.S. at 484-85.

     We have independently reviewed the record and conclude that

Jordan has not made the requisite showing.           Accordingly, we deny

a certificate of appealability and dismiss the appeal. We dispense

with oral argument because the facts and legal contentions are



                                       2
adequately   presented   in   the   materials   before   this   court   and

argument would not aid the decisional process.



                                                                DISMISSED




                                     3